o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c july cc ita -------------------- conex-120100-16 number release date uil 36b the honorable lois capps u s house of representatives washington dc attention dear representative capps i am responding to your email dated date about your constituents who must repay all or a portion of the advance_payments of the premium_tax_credit made on their behalf for health care coverage in your email you discussed how a taxpayer’s repayment of advance credit payments is affected by who qualifies as a taxpayer’s dependent and you ask whether a statute imposes the requirements for who qualifies as a dependent as explained below the rules for who qualifies as a dependent are in a statute sec_152 of the internal_revenue_code in addition a statute also requires insurers providing health_insurance_coverage to dependents to make that coverage available until age however that statute also provides that it shall not be construed to modify the definition of dependent in the internal_revenue_code u s c section 300gg-14 a and b i hope that the following information about the interaction between the income_tax statutes concerning dependents and the premium_tax_credit and the statute concerning providing health insurance to a child under age is helpful premium_tax_credit the premium_tax_credit is available to certain individuals who enroll or who have a family_member who enrolls in a health insurance plan through a health insurance marketplace and is intended to subsidize the cost of the insurance taxpayers claim the premium_tax_credit by filing form_8962 premium_tax_credit ptc with their federal conex-120100-16 income_tax return the amount of a taxpayer’s premium_tax_credit for a year depends on the amount of the taxpayer’s household_income and his or her family size for the year for example a qualifying family of with household_income pincite percent of the federal poverty_line for the taxpayer’s family size will get a larger premium_tax_credit than a similarly situated family with household_income pincite percent of the federal poverty_line taxpayers with household_income over percent of the federal poverty_line for their family size are not allowed a premium_tax_credit definition of dependent a taxpayer’s family consists of the taxpayer the taxpayer’s spouse if filing a joint_return and the taxpayer’s dependents under sec_152 of the internal_revenue_code a taxpayer’s child is his or her dependent if the child is a qualifying_child or a qualifying_relative of the taxpayer in general a taxpayer’s child is a qualifying_child of the taxpayer for a taxable_year only if the child lives with the taxpayer for more than half of the year and one of the following applies the child is under age on december of the taxable_year the child is under age as of december and a full-time_student in general a taxpayer’s child of any age may be a qualifying_relative of the taxpayer for a taxable_year if the taxpayer provides over half of the child’s support for the year the child has gross_income for the year that is less than the personal_exemption amount for the year dollar_figure for and no one else can claim the child as a qualifying_child for the year advance_payments of the premium_tax_credit the law allows qualifying taxpayers who enroll in health insurance through a marketplace to receive the benefit of advance_payments of the premium_tax_credit advance credit payments are made directly to the health insurance_company and reduce the out-of-pocket cost of the taxpayer’s premiums the marketplace determines eligibility for advance credit payments when the taxpayer enrolls or enrolls a family_member in marketplace health insurance the marketplace estimates the amount of premium_tax_credit a taxpayer will be allowed using the taxpayer’s projected household_income and family size the estimated premium_tax_credit is the maximum amount of advance credit payments for which the taxpayer is eligible the taxpayer then chooses to have all some or none of the advance credit payments for which he or she is eligible paid to the insurance provider conex-120100-16 reconciliation process taxpayers who receive the benefit of advance credit payments must when they file their tax_return for the year reconcile the actual premium_tax_credit they are allowed with their advance credit payments if a taxpayer’s advance credit payments are more than his or her premium_tax_credit the taxpayer must repay the excess advance credit payments although the amount of the repayment may be limited for taxpayers with household_income of less than percent of the federal poverty_line for their family size if the actual premium_tax_credit is more than the advance credit payments the taxpayer reduces his or her tax_liability or is allowed a refund for the difference a taxpayer must reconcile the advance credit payments made on behalf of all individuals for whom the taxpayer claims a personal_exemption deduction on his or tax_return the taxpayer a spouse if filing jointly and dependents however if advance credit payments are made for coverage of an individual for whom no taxpayer claims a personal_exemption deduction the taxpayer who enrolled the individual in coverage must do the reconciliation although marketplaces generally permit parents to enroll their children in marketplace health insurance up to age the parent is allowed a premium_tax_credit for the coverage only if the child is a dependent of the taxpayer the rules for who qualifies as a dependent are statutory and the irs is not authorized to make those rules consistent with the rules concerning individuals who parents may enroll in marketplace health insurance as you mentioned in your email the amount of a taxpayer’s advance credit payments depends on a number of factors including the taxpayer’s family size consequently taxpayers should immediately notify the marketplace if they discover that the marketplace is using a larger family size to compute advance credit payments than the taxpayer will claim when filing his or her tax_return i hope this information is helpful if you need further assistance please call ----------------- ---------- -------------------- or me at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
